12/30/2018

 

 

Case 1:15-cv-00382-HS@ndC Gisc RAGBWAR MAA Srouk PARAMORE Page 1 of 2

 

 

 

Q Mail» — contains AWS 4 &
© STREAMS =x GMail I1non Opi». ®
Mail Home Q Sear Rel © Re: © Re: Y E y

LI SILZOVFO¢sS4
Create a group Be 4 & 3 + 5
OE eae, AW aws-abuseteam via amazon.com
() P JAN 26,2016 » @ + INBOX
Inbox 3587
trout.point.lodge@zoho.com, aws-abuseteam
canbe Drafts 16
Templates
aan nt
Notes Sent ies ; es LAs. ™
ge Spam
Hello,
Contacts Trash
Outbox
@ We have received the following counter
notice to your report of posting,
TAGS : ; ‘ ' ;
ements hosting and/or distributing unlicensed
copyright protected material on our
VIEWS network. We will allow this material
Unread 3587 to be accessible, unless you provide us
with notice that a lawsuit has been
All messages filed.
Flagged
Please direct any such notice as
follows:
Copyright Agent
Amazon.com Legal Department
P.O. Box 81226
Seattle, WA 98108
phone: (206) 266-4064
fax: (206) 266-7010
Courier address:
Copyright Agent
Amazon.com Legal Department
410 Terry Avenue North _
Seattle, WA 98109-5210 (es
7 oe &
_ . |
<= —— ee - - -
@ s &

Chats Channels Contacts

https://mail.zoho.com/zm/#mail/tab/6368302000000357073

Here is your Smart Chat (Ctrl+Space) ei
|
Gmail - RE: copy abeatet orders cy-00382-HSO-JCG Documenthipo/mailpypeg coor ay au’ | Pike pO aGecB7 & view=pt&sear...

mM (5 ma i| Foodvacation Canada <foodvacation@gmail.com>

 

RE: copy of court orders

 

Amazon.com Copyright Agent <copyright@amazon.com> Tue, Jan 26, 2016 at 10:22 PM
Reply-To: copyrighttAF3KPIPBYRCVB@amazon.com
To: foodvacation@gmail.com

Dear Trout Point Lodge,

Thank you for your email. This matter has already been reported under a separate matter and assigned
Amazon EC2 Abuse Report 17352696474. The content at issue has been removed and a valid DMCA
counter notice obtained and forwarded along. As the matter at hand has been remanded to the trial court for

further consideration, no current judgment on the matter has been made. Please feel free to resubmit the
issue if, and when, a ruling in your favor has been obtained.

Regards,
Chad Bundy

Copyright/Trademark Agent
Amazon.com

---- Original message: ----
AWS hosts slabbed.org

Source IPs: 54.200.139.248
Abuse Time: 2016-01-18 21:42:00.0

This blog is publishing defamatory material in violation of a Court Order
from the Supreme Court of Nova Scotia containing both mandatory and
permanent injunctions (see attached Court Order).

In addition, the Louisiana Fifth Circuit Court of Appeal has found that the
blog has published a pornographic drawing involving a minor child (see
attached court decision).

This user publishes material in violation of the AWS Terms of Service, and
you have already been put on notice of continuing infringing publication of
copyrighted materials.

Legal Department
Trout Point Lodge, Limited

lof 1 2018-12-30, 8:24 p.m.
